Citation Nr: 1506125	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as secondary to exposure to herbicide agents.

2. Entitlement to service connection for loss of use of a creative organ as secondary to prostate cancer, to include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a videoconference hearing in November 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran did not serve within the Republic of Vietnam as defined by VA for the purposes of determining presumptive exposure to a qualifying herbicide agent.
 
2. The Veteran's prostate cancer is not attributable to a disease or injury in service and did not manifest within one year of service separation.

3. The Veteran's loss of use of a creative organ is not attributable to his active military service or a service-connected disability.


CONCLUSION OF LAW

1. Prostate cancer was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2. Loss of use of a creative organ was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in September 2012 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained.  

A VA examination was not performed regarding the Veteran's prostate cancer and loss of use of a creative organ claims.  However, the Veteran has been diagnosed with both of these conditions, as shown in his medical treatment records.  The Veteran's sole assertion is that these conditions were caused by exposure to herbicides in the blue waters of Vietnam. As discussed below, the Board finds it is less likely than not that such exposure occurred. Therefore, because there is no event, injury, or disease in service or a service-connected disability to which prostate cancer or loss of use of a creative organ could be related, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

The Veteran testified at a hearing in November 2014.  The hearing focused on the elements necessary to substantiate a service connection claim and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show the elements of service connection.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As "malignant tumors" is a chronic disease, 38 C.F.R. § 3.303(b) is potentially applicable in this case.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The following diseases are deemed associated with herbicide exposure: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

As a preliminary matter, the Board concedes that the Veteran has a diagnosis of and received treatment for both prostate cancer and loss of use of a creative organ.  The Veteran's medical records, as well as the Veteran's private physician, confirm a diagnosis both of prostate cancer and organic erectile dysfunction.  The Board finds that the Veteran has a current disability in both of these conditions, though at his hearing, the Veteran testified that his cancer has been in remission for two and a half years.

The Veteran asserts that his prostate cancer was caused by exposure to herbicides while serving on the USS Mauna Kea in the blue water of Vietnam, and that his loss of use of a creative organ is secondary to prostate cancer.  Service onboard a "blue water" naval vessel off the coast of the Republic of Vietnam is not sufficient to establish presumptive exposure to Agent Orange.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The record does not show, nor does the Veteran assert, that he set foot on the ground in the Republic of Vietnam during the Vietnam Era.  However, the Veteran asserts in both lay statements and his hearing testimony that he had the "opportunity to go to the mouth of a river," though he does not remember which river, and also that at one point while anchored "a mile or two off shore" he swam in the water.

VA's Adjudication Procedures Manual, M21-1MR (Manual), indicates that the Compensation & Pension Service (C&P) has determined that if a veteran claims exposure other than in the Republic of Vietnam during the Vietnam era or near the Korean demilitarized zone, the RO should send a request to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  M21-1MR, IV.2.C.10.o.  The RO properly referred the Veteran's claim for verification from the JSRRC.  The JSRRC made two findings; first, in May 2009, it confirmed that the ship on which the Veteran served did not transport herbicide agents, and it could not verify that a shipboard veteran was exposed due to contact from aircraft.  The second JSRRC Memorandum, from October 2012, was a formal finding of a lack of information required to corroborate herbicide exposure.  In order to make this determination, the JSRRC took into account the Veteran's initial claim for service connection, a phone call with the Veteran where the Veteran confirmed he did not go to port and though his ship went to the mouth of some inland waterways he did not step onto the land, medical evidence from the Veteran's claims file, personnel records, and discharge documents.  From this data the JSRRC concluded that "the information required to corroborate herbicide exposure is insufficient . . . to allow for meaningful research of [pertinent] records."  Additionally, the Veteran's claims file contains two and a half months of pages from the USS Mauna Kea's deck logs; on review of these pages, there is only one reference to the use of small boats, on July 4, 1969, where the log indicates that a whaleboat from another ship pulled alongside the USS Mauna Kea for personnel transfer.  All other instances of resupplying listed in the deck logs refer to keeping station with other ships of larger size.  Since many larger ships are not navigable in brown water areas, this weighs against the Veteran's claim.

The Veteran is competent to testify to actions he took while in the service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, while the Veteran competently testified that some supply trips took him close to the mouths of rivers, in the face of the Veteran's service records showing no evidence of herbicide exposure, the ship's deck logs showing no evidence of small craft resupplying ventures during the two and a half months in the record, and the JSRRC's finding of lack of information to corroborate his claim, the Board finds the objective evidence from the Veteran's claims file outweighs his lay statements.  The Veteran's lay statements cannot be confirmed by the other records in his claims file.  Because of this, the Board finds that the Veteran was less likely than not exposed to brown water during his service.  Therefore, he is not presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(ii) (2014).

The Veteran also claims that he went swimming in water a mile or two off the coast of Vietnam during service.  The Veteran does not allege that he was in brown water, nor does he allege he set foot on land.  The Veteran's service treatment records confirm that he went swimming in May 1969 and sustained an infection as a result.  The Veteran contends that because he was physically in the water, it is more likely than not that he was exposed to herbicides.  To support this, he cites an informational packet from the Blue Water Navy Vietnam Veterans Association regarding the contamination of Da Nang Harbor.  The document contains information regarding runoff, and concludes that the harbor was contaminated such that Veterans who entered the harbor were likely exposed to herbicides.  In particular, the materials include a two-page letter from Canadian retired environmental scientist, Dr. W.D., who states that for service members who had "intimate associations" with water from the Da Nang Harbor, including swimming, swallowing water, and eating marine life from the harbor, it is as likely as not that they could have absorbed dioxins through ingestion and absorption.  Dr. W.D. does not discuss the topic in any greater detail.  The Veteran also contends that the Australian Navy has recognized exposure to the Gulf of Tonkin and Da Nang Harbor as establishing exposure to herbicides.

The Board is sympathetic to the Veteran's arguments; however, the VA considers Da Nang Harbor to be blue water, which is not sufficient to establish presumptive exposure to herbicides.  See Haas, 525 F.3d 1168, Presumption of Exposure to Herbicides for Blue Water Navy Vietnam Veterans Not Supported, 77 Fed. Reg. 76170 (Dec. 26, 2012).  Dr. W.D.'s letter does not outweigh the determination of the VA; though his letter supports the Veteran's contention, there is no evidence in the letter nor citations to additional evidence to support Dr. W.D.'s claim.  Because the doctor's claim is largely unsubstantiated, it cannot outweigh the VA's determination of Da Nang Harbor as blue water.  Furthermore, there is not proof from the Veteran's lay statements or from his service treatment records that the water in which the Veteran swam was the Da Nang Harbor, or different body of blue water.  The Veteran did not assert that he swam in the Da Nang Harbor; he merely stated that he swam a mile or two from the coastline, and his service treatment records do not indicate where off the coast the USS Mauna Kea was on the date in question.  Because of this, the Board finds that it is less likely than not that the Veteran was exposed to herbicides by swimming in water "a mile or two" off the coast of Vietnam.

Because the Board has found that the Veteran was not exposed to herbicides, presumptive service connection is not warranted for prostate cancer or loss of use of a creative organ. However, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed Cir. 1994).  The Veteran also does not assert, and the evidence does not show, that his prostate cancer or loss of use of a creative organ was directly caused by his period of military service, or that a malignant tumor manifested within one year of separation from service.  His service treatment records are negative for any symptoms or diagnosis of prostate cancer or loss of use of a creative organ.  A June 2012 VA Form 21-0960J-3 shows that the Veteran first received his diagnosis for prostate cancer in December 2011, and was first diagnosed with organic erectile dysfunction in February 2012, more than 40 years after separation from service.  Even though there is a gap in the Veteran's treatment records from 1969 until 2011, there is no indication that the Veteran's prostate cancer, diagnosed in 2011, or loss of use of a creative organ, is directly related to service, nor has the Veteran so asserted.  The nexus requirement is not satisfied.  Hickson, 12 Vet. App. at 253.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. 5107(b) regarding reasonable doubt are not applicable, and service connection for the Veteran's claimed conditions is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  As service connection is not warranted for prostate cancer, secondary service connection for loss of use of a creative organ also cannot be granted.


ORDER

Service connection for prostate cancer, to include as secondary to exposure to herbicide agents, is denied.

Service connection for loss of use of a creative organ, to include as secondary to exposure to herbicide agents, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


